DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters: 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on June 20, 2022 is acknowledged.  It appears that applicant is actually traversing the species election rather than the restriction. While failure to elect a species is technically nonresponsive, applicant’s amendment of the claims is sufficiently responsive to the election requirement. 
The restriction is maintained for the reasons of record. Note that the references cited by the examiner anticipate claims drawn to compounds as claimed which contain N or O in the backbone. The claims as written lack unity of invention.
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
The claims were searched and examined only to the extent that they read on the elected invention. No claims can pass to issue until all nonelected subject matter has been deleted from the claims.
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 1-4 and 7-20 are allowed,  to the extent that they read on the elected invention. Again, no claims can pass to issue until all nonelected subject matter has been deleted from the claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the references cited with this office action. They disclose Rf…Rf compounds as presently recited but also bearing heteroatoms in the backbone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761